CALOGERO, Justice
(concurring).
Defendant here moved to quash the multiple offender bill on the grounds that the Habitual Offender Law La.R.S. IS :529.1 is unconstitutional because it fails to distinguish, with respect to earlier convictions, those crimes which require specific intent, general intent or negligence. I concur in the majority’s finding no merit in the assignment of error. I do, however, consider it unnecessary in this case to rule on the merit of the argument for the reason that in my view this defendant has no standing to challenge the multiple offender statute on the basis asserted, for the former crimes with which he is charged in the Multiple Offender bill, were for armed robbery, two distinct attempted simple burglaries and a felony theft, all of which require specific intent and none of which require simply general intent or negligence.